DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Appeal Brief filed on 2/1/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Woo on 2/26/2021.
The application has been amended as follows:
Cancel claims 16 and 17.

Claim 19: the word “structure” should be changed to –housing—.

Claim 28: Line 2, insert “that” after –housing—.
	   Line 6, insert “caused by the moveable member” after –device—.

Cancel claims 29 and 30.


Allowable Subject Matter
 Claims 15, 25, and 28 and their dependents are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 15, 25, and 28, the prior art of record does not disclose an accelerometer mounted on the housing and responsive to the vibration of the movable member that is caused to oscillate by the action of breathing through 
As such, claims 15, 25, 28, and dependents thereof are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CANA A GALLEGOS/               Examiner, Art Unit 3785     

/SAMCHUAN C YAO/               Supervisory Patent Examiner, Art Unit 3785